                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  December 03, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

WILLIAM DARRELL EDWARDS,                      §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:18-CV-209
                                              §
LORIE DAVIS, et al,                           §
                                              §
         Defendants.                          §

                          ORDER DENYING PLAINTIFF’S
                      MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff is an inmate in the Texas Department of Criminal Justice. Proceeding pro

se, he filed a civil rights action pursuant to 42 U.S.C. § 1983. (D.E. 1). Pending is his

motion for appointment of counsel. (D.E. 47). No constitutional right to appointment of

counsel exists in civil rights cases. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir.

2007); Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994) (per curiam). A district

court is not required to appoint counsel unless “exceptional circumstances” exist. Cupit

v. Jones, 835 F.2d 82, 86 (5th Cir. 1987) (quoting Jackson v. Dallas Police Dep’t, 811

F.2d 260, 261 (5th Cir. 1986) (per curiam)). The Fifth Circuit has enunciated several

factors that the Court should consider in determining whether to appoint counsel:

              (1) the type and complexity of the case; (2) whether the
              indigent is capable of adequately presenting his case; (3)
              whether the indigent is in a position to investigate adequately
              the case; and (4) whether the evidence will consist in large
              part of conflicting testimony so as to require skill in the
              presentation of evidence. The court should also consider


1/2
              whether appointed counsel would aid in the efficient and
              equitable disposition of the case.

Jackson, 811 F.2d at 262 (citing Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982));

accord Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997). Upon careful

consideration of the factors set forth in Jackson, the Court finds that appointment of

counsel is not warranted at this time. Regarding the first factor, plaintiff’s civil rights

claims do not present any complexities that are unusual in prisoner actions. The second

and third factors are whether the plaintiff is in a position to adequately investigate and

present his case. Plaintiff has thus far demonstrated that he is able to communicate

adequately and file pleadings with the Court. The fourth factor requires an examination of

whether the evidence will consist in large part of conflicting testimony so as to require

skill in the presentation of evidence. Plaintiff’s action has not been scheduled for trial;

consequently, at this time, the appointment of counsel for trial would be premature.

Finally, there is no indication that appointing counsel would aid in the efficient and

equitable disposition of the case.

       For the foregoing reasons, plaintiff’s motion for appointment of counsel, (D.E.

47), is DENIED without prejudice.

       ORDERED this 3rd day of December 2019.


                                                ___________________________________
                                                             Jason B. Libby
                                                      United States Magistrate Judge




2/2
